Citation Nr: 0912265	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent 
thoracic muscle strain/spasm with numbness of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 
1986.

This matter is on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's thoracic 
spine disability has been manifested by subjective complaints 
of pain on motion and periodic numbness in the hands. 

2.  Objective findings include substantial range of motion 
and mild to moderate muscle spasms with recurrent episodes of 
loss of feeling in the hands bilaterally; incapacitating 
episodes of intervertebral disc syndrome and severe muscle 
spasm or guarding, which has resulted in an abnormal gait or 
abnormal spine condition, have not been shown.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
recurrent thoracic muscle strain/spasm with numbness in the 
hands have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, 4.124a Diagnostic Codes (DCs) 5237, 8512 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the issue in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

In this case, the Veteran claims that his thoracic spine 
disability warrants a disability rating of at least 20 
percent or higher.  A higher rating is warranted when the 
evidence shows the following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (all at 20 
percent). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

Under the regulations, the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for a 
thoracic spine disability is not warranted for any period of 
the claim. 

Specifically, the evidence does not demonstrate that the 
Veteran's forward flexion of the thoracolumbar spine was less 
than 60 degrees, as required for a 20 percent rating under DC 
5237.  In fact, at his February 2006 examination, his forward 
flexion was 90 degrees.  The few outpatient treatment records 
and a prior VA examination do not show more limited range of 
motion.  Accordingly, as forward flexion is shown to be 
greater than 60 degrees, a higher rating for limitation of 
forward flexion is not warranted. 

Moreover, as the February 2006 VA examination demonstrated 
lumbar flexion to 90 degrees, extension to 25 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 25 degrees, all prior to incurring pain, 
his combined range of motion is 225 degrees.  As the 
criterion for a 20 percent rating requires a combined range 
of motion not greater than 120 degrees, there is no basis for 
the assignment of a 20 percent rating for loss of range of 
motion. 

The Board acknowledges that functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though a range of 
motion is possible beyond the point when pain sets in.  Hicks 
v Brown, 8 Vet. App. 417, 421 (1995).  Therefore, the Veteran 
is not considered to have actual limitation of motion that is 
less than the reported ranges of motion.  

The Board recognizes that pain was reported by the Veteran 
for each of the range of motion evaluations.  However, he 
nonetheless demonstrated substantial range of motion prior to 
being limited by pain, as demonstrated in the February 2006 
VA examination.  It was also noted that he could touch his 
toes 20 times without difficulty.

Further, the evidence of record does not demonstrate any 
muscle spasm, guarding, or localized tenderness of the spine 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or, 
abnormal kyphosis.  While the Veteran reported subjective 
complaints of pain in his upper back including over the 
vertebrae, no medical findings were made with regard to 
muscle spasm, guarding, or localized tenderness of the spine 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  

While mild scoliosis, to the left of the upper thoracic 
spine, was seen on the Veteran's December 2005 X-ray, no 
medical evidence was presented relating the mild scoliosis to 
the muscle spasm.  Notably, the examiner's impression was 
mild degenerative changes.  

Moreover, and focusing again on the February 2006 VA 
examination, the VA examiner noted that the Veteran had a 
normal gait, was able to complete 20 push-ups without any 
problem, and noted that the strain/spasm was more symptomatic 
with the Veteran's recent job, which was more physically 
demanding than anything he had done in the past.  

Given these findings and the fact that his muscle spasms were 
not characterized as severe, the weight of the evidence 
suggests that his muscle spasms were not more than mild to 
moderate in nature.  In fact, a review of the Veteran's 
diagnoses by a private physician in January 2006 revealed a 
"chronic, stable, and mild disability with a fair 
prognosis."  Therefore, the evidence does not support a 
higher rating based on severe muscle spasm.  

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  However, in both the December 2005 and 
February 2006 VA examinations, no incapacitating episodes of 
back pain were noted.  While the Veteran reported flare-ups 
on an average of three to four times per year, the evidence 
does not show that he required treatment by a physician or 
was prescribed bedrest as is required for an increased rating 
for incapacitating episodes under DC 5243, Note (1).  He does 
not allege any incapacitating episodes of back pain.  
Therefore, the evidence does not support a higher rating 
based on incapacitating episodes. 

As previously discussed above, neurological manifestations of 
a spinal disorder may be rated separately under the 
appropriate diagnostic code.  DC 8512 applies to paralysis of 
the lower radicular group including all intrinsic muscles of 
the hand, and some or all of the flexors of the wrist and 
fingers.  In order to warrant a 20 percent rating for the 
Veteran's numbness of hands, the evidence must show mild 
incomplete paralysis.

The December 2005 VA examination report revealed that he 
occasionally had numbness of both hands and his right 
forearm, which lasted for 15-20 minutes.  However, the 
examiner noted that he had normal strength, function, and 
sensation of the hands.  The evidence also does not show 
incomplete paralysis, a criterion necessary for a 20 percent 
disability rating.  Therefore, the general rating criteria do 
not provide a basis for a separate disability evaluation for 
the Veteran's numbness of hands. See 38 C.F.R. § 4.124a, DC 
8512 (2008).

The Board has further considered the Veteran's statements 
that the pain in his upper back covered a large area, 
including over the vertebrae.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges his belief that his symptoms are of such 
severity as to warrant a rating higher than 10 percent for 
his thoracic spine disability; however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  

Although the Veteran reported pain and complained of flare-
ups during the February 2006 examination, the weight of the 
evidence does not establish an increased level of impairment 
from the exacerbations.  Specifically, it was noted that 
weakness, fatigue, or lack of endurance were not 
demonstrated.  Moreover, the VA examiner indicated that 
although the Veteran had daily thoracic pain, he was able to 
keep working through the pain.

Here, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability and 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Therefore, even considering the Veteran's subjective 
complaints of pain, flare-ups, and of tenderness over the 
vertebrae, the evidence does not warrant a higher rating 
under the rating schedule or in contemplation of additional 
factors affecting limitation of motion as set forth in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's thoracolumbar disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the evidence does not suggest that the Veteran 
underwent frequent periods of hospitalization with regard to 
his back disability.  Further, even though he reported pain, 
he was able to maintain work as a construction worker and in 
sales.  For these reasons, there is no evidence to suggest 
that he was not adequately compensated for his disability by 
the regular rating schedule.  Accordingly, the Board finds 
that referral for assignment of an extra-schedular evaluation 
is not warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a 20 percent disability 
rating for a thoracic spine disability.  The Board has 
considered the entire period of the claim and finds that the 
assignment of different ratings for different periods of time 
during the claim period is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records and VA treatment record, associated private treatment 
records with the file, and made attempts to obtain further VA 
treatment records but the VA facility identified by the 
Veteran had no record of him receiving treatment there.  The 
RO also attempted to obtain records from another VA medical 
center in the region but that facility also had no record of 
him receiving treatment there.  Additionally, he was afforded 
two VA examinations in December 2005 and February 2006.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A disability rating in excess of 10 percent for thoracic 
muscle strain/spasm with numbness of the hands is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


